Exhibit 10.5 EXECUTION VERSION AMENDMENT NO. 1 TO FIRST LIEN CREDIT AGREEMENT AND INCREMENTAL ASSUMPTION AGREEMENT This AMENDMENT NO. 1 TO FIRST LIEN CREDIT AGREEMENT AND INCREMENTAL ASSUMPTION AGREEMENT, dated as of October 27, 2016 (this “Amendment & Agreement”), is by and among ANDREWS HENDERSON LLC, a Delaware limited liability company (“Henderson”), NETSMART, INC., a Delaware corporation (the “Company”), NETSMART TECHNOLOGIES, INC., a Delaware corporation (“Netsmart Technologies”; Netsmart Technologies, collectively with Henderson and the Company, the “Borrowers”), as a Borrower and Borrower Representative, each other Loan Party party hereto under, and as defined in, the Credit Agreement referred to below, the Incremental Term Lenders party hereto, and UBS AG, STAMFORD BRANCH, as Administrative Agent. WHEREAS, reference is hereby made to the First Lien Credit Agreement, dated as of April 19, 2016, among the Borrowers, the Subsidiaries of the Borrowers from time to time party thereto, NATHAN INTERMEDIATE LLC, a Delaware limited liability company (“Holdings”), UBS AG, Stamford Branch as the Administrative Agent, the Lenders from time to time party thereto, and the other agents, issuers and arrangers party thereto (as the same may be amended, restated, amended and restated, supplemented, extended, refinanced or otherwise modified prior to giving effect to this Amendment & Agreement, the “Credit Agreement”); WHEREAS, substantially concurrently with the execution of this Amendment & Agreement, (a) pursuant to that certain Agreement and Plan of Merger, dated as of October 27, 2016 (the “First Amendment Merger Agreement”), by and among the Company, HMX Acquisition LLC, a Delaware limited liability company (“First Amendment Merger Sub”), HealthMEDX, LLC, a Delaware limited liability company (“HealthMEDX” and, together with First Amendment Merger Sub, collectively, the “New Loan Parties”), and SEI VI HMX AIV, L.P., as Members’ Representative, First Amendment Merger Sub shall merge (such merger, the “First Amendment Transaction”) with and into HealthMEDX, with HealthMEDX as the surviving entity of such merger, and (b) the New Loan Parties shall execute and deliver a Joinder Agreement in substantially the form attached as Exhibit D to the Credit Agreement (the “First Amendment Joinder Agreement”), a Security Agreement Joinder Agreement (the “First Amendment Security Agreement Joinder Agreement”), and a joinder agreement to the Intercreditor Agreement (the “First Amendment Intercreditor Joinder Agreement”); WHEREAS, the Borrowers have requested pursuant to Section 2.23(a)(E) of the Credit Agreement an Incremental Term Facility in an aggregate principal amount of $40,000,000 (the “Term B-1 Commitments”), which will be available on the Effective Date, and which Term B-1 Commitments shall constitute an Incremental Term Facility under the Credit Agreement and the loans thereunder (the “Term B-1 Loans”) Incremental Term Loans under the Credit Agreement;
